Worden, J.
The Court below allowed to the appellee the following account, which the Boad of Commissioners refused,viz:
Miami County to Thomas Jay, Auditor, Dr.
To thirty days service in adding up on each page of the tax duplicate for 1860, the columns containing the valuation of real and personal estate, taxes charged, and the number of acres, carrying the said addition forward from page to page to the close of each township, and adding up at the end of the duplicate the aggregate of the above items in the recapitulation of the several townships, at 3 dollars per day, 90 dollars.”
The question here is, whether the auditor was entitled to receive the compensation as above set out.
The statute regulating fees of officers (Acts 1855, p. 101,) provides: “ That the persons and officers in this act named, *424shall he entitled to receive for their services the fees allowed in this and the subsequent sections of this act, and no others, except otherwise provided by law.
Boss &¡ Hffinger, for the appellant.
Brown § Tyner, for the appellee.
“ County Auditor’s Fees.—For all records, copies, and other writings, for each 100 words, (counting three figures as one word,) 10 cents.”
There can be no doubt that the tax duplicate is a “ record,” within the meaning of the above provision; hence the compensation for making it out is ten cents for each 100 words, counting three figures for a word. The various additions and carryings forward specified in the account, are necessary to the completion of the duplicate, and constitute a part of it. 1 R. S. 1852, p. 126, sec. 79.
The compensation for making out the duplicate being fixed at ten cents for each 100 words, counting three figures for a word, and there being no law authorizing other or additional compensation, it follows that the auditor is not entitled to a per diem compensation for the labor charged in the account..
Per Curiam.
The judgment below is reversed with costs, and the cause remanded.